


EXHIBIT 10.24
IRREVOCABLE PROXY
IRREVOCABLE PROXY (this “Proxy”), dated as of October 21, 2013, and made and
granted by the parties listed on Schedule A-1 hereto (each a “Sponsor”, and
collectively, the “Sponsors”) and by the parties listed on Schedule A-2 hereto
(each a “Co-Investor”, and collectively, the “Co-Investors”, and together with
the Sponsors, each, a “Stockholder” and, collectively, the “Stockholders”).
WHEREAS, on the date hereof, Caesars Acquisition Company, a Delaware corporation
(the “Company”), has issued shares of voting common stock, par value $0.001 per
share of the Company (the “Class A CAC Stock”), to the Sponsors in connection
with their participation (the “Investment”) in the Company’s offering of
subscription rights for Class A CAC Stock (the “Rights Offering”) and intends to
issue Class A CAC Stock to the Co-Investors in connection with their
participation in the Rights Offering, made by the Company to all stockholders of
Caesars Entertainment Corporation, a Delaware corporation (“CEC”);
WHEREAS, the Class A CAC Stock represents an indirect economic interest, and the
sole voting interest, in Caesars Growth Partners, LLC, a Delaware limited
liability company (“CGP”), which is a joint venture between CAC and certain
subsidiaries of CEC;
WHEREAS, in connection with the Investment and/or the Rights Offering, each
Stockholder owns or will own the number of shares of Class A CAC Stock set forth
opposite its name on Schedule A-1 and on Schedule A-2 hereto (the “Subject
Shares”);
WHEREAS, as of the date hereof, the Subject Shares constitute and, as of the
date of the closing of the Rights Offering, will constitute, the majority of the
issued and outstanding Class A CAC Stock and therefore, the Stockholders hold as
of the date hereof, and will hold as of the date of the closing of the Rights
Offering, majority voting control of the Company;
WHEREAS, in connection with the Investment and/or the Rights Offering, and in
compliance with gaming regulatory requirements, each Stockholder desires to vest
voting and dispositive control in Hamlet Holdings LLC, a Delaware limited
liability company (“VoteCo”), with respect to matters relating to the Company
and the Subject Shares by granting this Proxy as set forth below; and
WHEREAS, for the avoidance of doubt, VoteCo is the current holder, by
irrevocable proxy, of the majority voting control in CEC.
NOW THEREFORE, in consideration of the foregoing and of the mutual promises of
the parties hereto, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:
Section 1.Representations and Warranties of Each Stockholder. Each Stockholder
represents and warrants to VoteCo with respect to itself as follows:

1



--------------------------------------------------------------------------------




(a)    Authority; Execution and Delivery; Enforceability. The Stockholder has
requisite limited liability company power and authority to execute and deliver
this Proxy. The execution and delivery of this Proxy and the grant hereunder
have been duly and validly authorized by the Stockholder, and no other limited
liability company proceedings on the part of the Stockholder are necessary to
authorize the grant contemplated by this Proxy. This Proxy has been duly and
validly executed and delivered by the Stockholder and constitutes the valid and
binding proxy of the Stockholder, enforceable against the Stockholder in
accordance with its terms, except as enforceability may be limited by bankruptcy
laws, other similar laws affecting creditors’ rights and general principles of
equity.
(b)    No Conflicts. Neither the execution and delivery by the Stockholder of
this Proxy nor the compliance by the Stockholder with the terms and conditions
hereof will violate, result in a breach of, or constitute a default under its
organizational documents, or violate, result in a breach of, or constitute a
default under, in each case in any material respect, any agreement, instrument,
judgment, order or decree to which the Stockholder is a party or is otherwise
bound or give to others any material rights or interests (including rights of
purchase, termination, cancellation or acceleration) under any such agreement or
instrument.
(c)    The Subject Shares. Upon the issuance thereof, (i) the Stockholder will
be the record and beneficial owner of the Subject Shares set forth opposite its
name on Schedule A; (ii) the Stockholder will have the sole right to vote and
dispose such Stockholder’s Subject Shares, except as contemplated by this Proxy,
and (iii) none of such Stockholder’s Subject Shares will be subject to any
voting trust or other agreement, arrangement or restriction with respect to the
voting of such Subject Shares, except as contemplated by this Proxy, that
certain Harrah’s Entertainment, Inc. Stockholders Agreement, dated as of January
28, 2008, as it may be amended from time to time in accordance with its terms
(the “CEC Stockholders Agreement”) and that certain Omnibus Voting Agreement,
dated as of the date hereof and as it may be amended from time to time in
accordance with its terms (the “Omnibus Voting Agreement”).
Section 2.    Irrevocable Proxy.
(a)    Each Stockholder hereby irrevocably constitutes and appoints VoteCo, with
full power of substitution, its true and lawful proxy and attorney-in-fact to
(i) vote all of the Subject Shares at any meeting (and any adjournment or
postponement thereof) of the Company’s stockholders, and in connection with any
written consent of the Company’s stockholders and (ii) direct and effect the
sale, transfer or other disposition of all or any part of the Subject Shares,
if, as and when so determined in the sole discretion of VoteCo. For the
avoidance of doubt, this Proxy shall be effective with respect to the portion of
the Subject Shares acquired by the Co-Investors pursuant to the Rights Offering
immediately upon the closing of such Rights Offering.
(b)    The proxy and power of attorney granted herein shall be irrevocable
during the Term (as defined below), shall be deemed to be coupled with an
interest sufficient in law to support an irrevocable proxy, and shall revoke all
prior proxies granted by each Stockholder (if any) with respect to the Subject
Shares. Each Stockholder shall not grant to any person any proxy which conflicts
with the proxy granted herein, and any attempt to do so shall be void.

2



--------------------------------------------------------------------------------




(c)    VoteCo may exercise the proxy granted herein with respect to Subject
Shares, only during the Term, and shall have the right to vote the Subject
Shares at any meeting of the Company’s stockholders and in any action by written
consent of the Company’s stockholders in accordance with the provisions of
Section 2(a) above. Unless expressly requested by VoteCo in writing, each
Stockholder shall not vote any or all of the Subject Shares at any such meeting
or in connection with any such written consent of stockholders. The vote of
VoteCo shall control in any conflict between a vote of, or written consent with
respect to, the Subject Shares by VoteCo and a vote or action by Stockholder
with respect to the Subject Shares.
(d)    All or a portion of the Subject Shares, as the case may be, shall be
released from the proxy and voting arrangement created in this Section 2 and in
Section 3 below, upon the sale, transfer or other disposition by VoteCo
(including pursuant to the consummation of a registered offering) of the Subject
Shares (a “Release Event”). Such release of Subject Shares hereunder shall occur
automatically, without any requirement for any further act by such Stockholder
or the delivery of any certificate to memorialize the same.
Section 3.    Covenants of Each Stockholder. Each Stockholder covenants and
agrees during the Term as follows:
(a)    The Stockholder hereby agrees, while this Proxy is in effect with respect
to any Subject Shares, and except as contemplated hereby or with respect to the
CEC Stockholders Agreement or Omnibus Voting Agreement, (i) not to enter into
any voting agreements, whether by proxy, voting agreement or other voting
arrangement with respect to such Subject Shares, and (ii) not to take any action
that would make any representation or warranty of such Stockholder contained
herein untrue or incorrect, in each case, that would have the effect of
preventing the Stockholder from performing its obligations under this Proxy.
(b)    The Stockholder shall not (i) sell, transfer, pledge or otherwise dispose
or encumber of any of its Subject Shares, any beneficial ownership thereof or
any other interest therein, and (ii) enter into any contract, arrangement or
understanding with any person that violates or conflicts with or would
reasonably be expected to violate or conflict with, such Stockholder’s
obligations under this Section 3(b).
Section 4.    Term and Termination. The term of this Proxy, including the proxy
granted pursuant to Section 2 hereof and each Stockholder’s covenants and
agreements contained herein with respect to the Subject Shares held by such
Stockholder, shall commence as of the date hereof and shall terminate
automatically with respect to any and all Subject Shares as and when, and to the
extent, that such Subject Shares are subject to a Release Event as set forth
above (the “Term”).
Section 5.    No Liability. Neither VoteCo (or any of its affiliates), nor any
direct or indirect former, current or future partner, member, stockholder,
director, manager, officer or agent of VoteCo or any of its affiliates, or any
direct or indirect former, current or future partner, member, stockholder,
employee, director, manager, officer or agent of any of the foregoing (each, an
“Indemnified Person”) shall be liable, responsible or accountable in damages or
otherwise to any or all of the Stockholders or to any or all of the members
thereof, their respective successors

3



--------------------------------------------------------------------------------




or assigns by reason of any act or omission related to the possession or
exercise of this Proxy, and each Stockholder shall indemnify, defend and hold
harmless each Indemnified Person in respect of the same. Each Stockholder
acknowledges and agrees that no duty is owed to such Stockholder by VoteCo (or
any or all of the other Indemnified Persons) in connection with or as a result
of the granting of this Proxy or by reason of any act or omission related to the
possession or the exercise thereof, and, to the extent any duty shall
nonetheless be deemed or found to exist, each Stockholder hereby expressly and
knowingly irrevocably waives, to the fullest extent permitted by applicable law,
any and all such duty or duties, regardless of type or source.
Section 6.    General Provisions.
(a)    Assignment. This Proxy shall not be assignable by any or all of the
Stockholders.
(b)    No Ownership Interest. Except as expressly set forth in this Proxy,
nothing contained in this Proxy shall be deemed to vest in VoteCo any direct or
indirect ownership or incidence of ownership of or with respect to the Subject
Shares.
(c)    Severability. If any provision of this Proxy would be held in any
jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Proxy or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not be invalid,
prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn; without invalidating the remaining
provisions of this Proxy or affecting the validity or enforceability of such
provision in any other jurisdiction.
(d)    Governing Law. This Proxy shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of laws.


*    *    *    *    *







4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Stockholder has duly executed this Proxy as of the date
first written above.
APOLLO HAMLET HOLDINGS, LLC
By:
/s/Marc Rowan    
Name: Marc Rowan
Title:

APOLLO HAMLET HOLDINGS B, LLC
By:
/s/ Marc Rowan    
Name: Marc Rowan
Title:


[Signature Page to Irrevocable Proxy]



--------------------------------------------------------------------------------






TPG HAMLET HOLDINGS, LLC
By:
/s/ David Bonderman    
Name: David Bonderman
Title:

TPG HAMLET HOLDINGS B, LLC
By:
/s/David Bonderman    
Name: David Bonderman
Title:




[Signature Page to Irrevocable Proxy]



--------------------------------------------------------------------------------






CO-INVEST HAMLET HOLDINGS, SERIES LLC
By Its Managing Members
Apollo Management VI, L.P.
on behalf of affiliated investment funds
By: AIF VI Management, LLC,
its general partner
By:
/s/ Marc Rowan    
Name: Marc Rowan
Title:

TPG GenPar V, L.P.
By: TPG GenPar V Advisors, LLC
its general partner
By:
/s/ David Bonderman    
Name: David Bonderman
Title:

CO-INVEST HAMLET HOLDINGS B, LLC
By Its Managing Members
Apollo Management VI, L.P.
on behalf of affiliated investment funds
By: AIF VI Management, LLC,
its general partner
By:
/s/ Marc Rowan    
Name: Marc Rowan
Title:

TPG GenPar V, L.P.
By: TPG GenPar V Advisors, LLC
its general partner
By:
/s/ David Bonderman    
Name: David Bonderman
Title:


[Signature Page to Irrevocable Proxy]



--------------------------------------------------------------------------------









[Signature Page to Irrevocable Proxy]



--------------------------------------------------------------------------------




Schedule A-1
Sponsors
Stockholder
Shares of CAC Stock
Address
Apollo Hamlet Holdings, LLC
12,406,404
Apollo Management VI, L.P.
9 West 57th St., 43rd Flr.
New York, NY 10019
Apollo Hamlet Holdings B, LLC
14,088,900
Apollo Management VI, L.P.
9 West 57th St., 43rd Flr.
New York, NY 10019
TPG Hamlet Holdings, LLC
23,299,360
TPG Capital, L.P.
301 Commerce Street, Suite 3300
Fort Worth, TX 76102
TPG Hamlet Holdings B, LLC
3,195,944
TPG Capital, L.P.
301 Commerce Street, Suite 3300
Fort Worth, TX 76102










A-1
 

--------------------------------------------------------------------------------




Schedule A-2
Co-Investors
Stockholder
Shares of CAC Stock
Address
Co-Invest Hamlet Holdings, Series LLC
 
Apollo Management VI, L.P.
9 West 57th St., 43rd Flr.
New York, NY 10019
and
TPG Capital, L.P.
301 Commerce Street, Suite 3300
Fort Worth, TX 76102
Co-Invest Hamlet Holdings B, LLC
 
Apollo Management VI, L.P.
9 West 57th St., 43rd Flr.
New York, NY 10019
and
TPG Capital, L.P.
301 Commerce Street, Suite 3300
Fort Worth, TX 76102








A-1
 